Citation Nr: 1603109	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-04 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to inservice exposure to herbicides, insecticides, and vermin.

2.  Entitlement to service connection for residuals of a cold weather injury of the right foot, to include numbness and tingling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service in the Army from March 1951 to March 1954.  His DD 214 shows that he had 1 year, 1 month, and 9 days of foreign or sea service.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In the Veteran's January 2014 VA Form 9, Appeal to the Board, he requested the opportunity to testify at a Board hearing at the RO.  However, in January 2015 he withdrew that request.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

On VA examination in November 2015 for Housebound Status or Permanent Need for Regular Aid and Attendance it was reported that the Veteran had stage IV metastatic prostate cancer.  In December 2015 the Veteran's service representative filed a written claim for aid and attendance or housebound benefits.  

In this regard, as to claims received on or after March 24, 2015, VA regulations have replaced the previously informal/formal claims process with a standardized and more formal process so that a complete application on a prescribed VA From is required for all claims.  See 79 Fed.Reg. at 57, 663-64; see also 38 C.F.R. § 3.155(d).  An "intent to file a claim" may be filed pending completion of the prescribed form for "complete claims," either orally or on a prescribed VA Form for that purpose.  38 C.F.R. § 3.155(b).  However, a claimant who wishes to file a claim but does not communicate that desire orally or on a prescribed VA Form (on paper or electronically) is not considered to have filed a claim.  38 C.F.R. § 3.150(a).  Rather, the person is considered to have requested an application form.  Id.  The Board's practice of referring claims reasonably raised by the record but not adjudicated by the AOJ under 38 C.F.R. § 19.9(b) was not altered during the recent rule making.  See 79 Fed.Reg.57660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015).  

The issue of entitlement to either special monthly pension, or special monthly compensation, based on being housebound or in permanent need for regular aid and attendance of another has been raised but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed.Reg.57660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for residuals of a cold weather injury of the right foot, to include numbness and tingling, being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran had active service in the Army from March 1951 to March 1954; his DD 214 shows that he had 1 year, 1 month, and 9 days of foreign or sea service; and it is conceded that he served in Korea because he was awarded the Korean Service Medal.  

2.  The Veteran was not exposed to herbicides during his active service. 

3.  Prostate cancer is shown to have first manifested in 1998, decades after the Veteran's military service and to is unrelated to military service and any incident therein.  



CONCLUSION OF LAW

The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  VCAA notice was intended to be provided prior to an initial unfavorable decision but, if not, any such error may be cured by providing notice followed by readjudication, e.g., in a supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In service connection claims, a claimant is to be informed of five elements: veteran status, existence of a disability, a connection between a veteran's service and the disability (or a service-connected disorder), degree of disability, and effective date of any grant.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran was provided with VCAA compliant notice by RO letter of December 24, 2012, as to the claims for service connection for residuals of a cold injury of the right foot and prostate cancer.  By RO letter of February 1, 2013, the RO provided the Veteran with notice relative to claims predicated upon alleged inservice exposure to herbicides.  In part, he was request to provide information as to any service in a unit stationed along the Korean demilitarized zone between April 1, 1968 and August 31, 1971; or whether he was exposed to Agent Orange in some other manner, with an explanation of when, where, and how he were exposed.  However, he did not provide any further information.  As to this, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence). 

In the November 2015 Informal Hearing Presentation it was stated that additional evidence had been received by VA since the January 2014 Supplemental Statement of the Case (SSOC) which had not been considered by the RO.  Thus, remand was requested for initial RO consideration of this evidence and for a VA nexus examination.  However, this argument was addressed as to the claim for service connection for residuals of a cold injury of the right foot, and not as to the claim for service connection for prostate cancer.  Moreover, the additional evidence cited also addressed the claim for service connection for right foot cold injury residuals.  Further, while additional private medical records have been received and are in VBMS (although mislabeled as service records), these are duplicates of private clinical records previously of record which addressed continuing treatment for prostate cancer.  As such, they are not new and relevant and remand of the case to the RO for initial consideration is not required, inasmuch as these records were previously considered. 

The Veteran declined to testify in support of his claim for service connection for prostate cancer.  Moreover, it appears that all relevant VA and private clinical records have been obtained.  

A review of the record shows that some of the Veteran's some of the Veteran's service treatment records (STRs) may have been lost following a VA audiology examination and that other STRs may have been destroyed in a fire.  Also, his service personnel records are not available for review.  

In 1954 the Veteran claimed service connection for ulcers and for residuals of drainage of the left leg.  In conjunction with those claims, his STRs were obtained.  In October 1954 an additional search was conducted for any further STRs, and none were found, except for a March 1951 STR reflecting treatment for a cold and in March 1953 when he was given aspirin because he had a cough.  

The claims were denied in an unappealed January 1955 rating decision and the Veteran did not appeal that decision.  An additional STR was received in April 1956 which does not pertain to the disabilities claimed herein.  

A January 9, 2013, entry in VBMS indicates that the Veteran's STRs are incomplete, with some of the records being "fire-related."  

In an undated letter, entered into VBMS in on April 15, 2013, the RO informed the Veteran that it had obtained outpatient treatment records from the Sioux Fails VA medical facility and it had requested personnel records from the appropriate service department.  

In April 2013 the RO notified the Veteran that it had made a formal finding that his service personnel records were unavailable for review but that it had his STRs.  He was requested to submit any additional relevant documents in his possession.  It was noted that he had indicated in recent correspondence that he had been treated for your claimed conditions at the Mayo Clinic.  The Mayo Clinic required a special release form for copies of medical treatment records.  He was requested to send a copy of these treatment records to the RO, or complete an enclosed release of information form and return it to the RO, so that the RO could request his treatment records on his behalf.  (Records of the Mayo Clinic are now part of the appellate record.)

The April 2013 RO formal finding stated that all procedures to obtain the service personnel records had been correctly followed.  Evidence of written and telephonic efforts to obtain the records was in the file.  All efforts to obtain the needed military information have been exhausted.  Based on these facts, it was found that the records were not available.  The following efforts to obtain the military service personnel records were attempted: (a) PIES 019 Request for Personnel Records submitted on December 20, 2012; (b) negative response received on January 9, 2013.   

In August 2013 the RO made a formal determination that there was a lack of information required to corroborate herbicide exposure during service in Korea.  It was found that the information required to corroborate herbicide exposure during service in Korea described by the veteran was insufficient to send the case to the U.S. Army and Joint Services Records Research Center (JSRRC) and insufficient to allow for meaningful research of Air Force or National Archives and Records Administration (NARA) records.  All procedures to obtain this information from the veterans have been properly followed.  Evidence of written efforts to obtain this information was in the file.  All efforts to obtain the needed information have been exhausted, and any further attempts would be futile.   

Also, the efforts made to obtain the information necessary to corroborate herbicide exposure were: (a.) a review of the Veteran's DD 214 which indicated the only verified military service from March 7, 1951 until March 6, l954; (b.) under 38 CFR 3.307(a)(6)(iv) - Guidance states effective February 24, 2011, extend the presumption of herbicide exposure to any Veteran who served between April 1, 1968, and August 31, 1971, in a unit that the VA or DOD had determined to have operated in an area in or near the Korean DMZ; (c.) before the above regulation amendment, VA conceded exposure to herbicides on a direct basis for Veterans who served between April 1968 and July 1969 in one of the qualifying units; and (d.) 38 CFR [§ ]3.814(c)(2) states Covered service in Korea.  The term "veteran with covered service in Korea" means a person who served in the active military, naval, or air service in or near the Korean DMZ between September 1, 1967, and August 31, 1971, and who is determined by VA, in consultation with the Department of Defense, to have been exposed to an herbicide agent during such service.  Exposure to an herbicide agent will be conceded if the veteran served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish the veteran was not exposed to any such agent during that service.  Lastly, the RO concluded that further efforts to research the Veteran's information would not likely provide any verifiable supporting data.  

An August 14, 2013, Report of General Information, VA Form 21-0820, reflects that efforts were made as to "rebuilding" the Veteran's claim folder.  

By letter of August 16, 2013, the RO notified the Veteran that the RO had made a formal finding that his service treatment records were now unavailable for review.  The RO had originally requested and received the service treatment records during the initial development of his claim.  The records were received and available to the audiologist on examination in January 2013 but these records had now become lost.  Additionally, as discussed in a previous letter to the Veteran, his service personnel records were fire related and could not be reconstructed.  He was requested to submit any relevant documents in his possession.  Additionally, the Veteran was contacted by phone that same day and, in substance, informed of the contents of the letter but he stated that he had no additional information to provide to the RO.   

From the foregoing, it is clear that all efforts have been made to locate existing service personnel records.  This is also true as to complete STRs relative to the claim for service connection for prostate cancer and inservice exposure to herbicides inasmuch as the Veteran essentially concedes that he was never trated during service for prostate cancer.  Thus, the Board concludes that either such records no longer exist, or relevant STRs never existed, and that further efforts to locate them would be futile.  

Also, the Veteran has not been afforded a VA examination in connection with the claim for service connection for prostate cancer inasmuch as his service in Korea was prior to the period deemed by VA to have been the time frame which herbicides were used in or near the Korean demilitarized zone (DMZ).  There is otherwise nothing linking his prostate cancer, which is conclusively shown to have been first manifested and diagnosed in 1998, decades after his service to his military service, including service in Korea other than the Veteran's speculation that herbicides were so used or that his putative exposure to pesticides and to vermin may have caused his prostate cancer.  

Neither 38 U.S.C.A. § 5103A(D)(1) nor the general duty to assist claimants at 38 U.S.C.A. §  5103(a)(1), "imposes an open-ended obligation on [VA] to provide medical examination or opinion upon demand."  Beasley v. Shinseki, 709 F.3d 1154, 1159 (Fed.Cir. 2013).

Here, the record does not indicate that the Veteran's prostate cancer have a causal connection or are associated with military service; rather, even without assessing the competence of the lay assertions of a nexus to service the assertion is in essence no more than merely conclusory in nature.  Standing alone, a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require [VA] to provide such examinations in virtually every veteran's disability case."  Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).

Background

The Veteran's DD 214 shows that his most significant military assignment had been in artillery.  He was awarded the National Defense Service Medal, the Good Conduct Medal, and the Korean Service Medal.  

The March 1951 examination for service entrance was negative for any pertinent abnormality.  

The STRs show that the Veteran was hospitalized and treated in October 1952 for cellulitis with lymphangitis of the left leg of undetermined organism, for which he underwent incision and drainage, and was given penicillin.  In November 1952 he had a boil on the back of his neck for which he underwent incision and drainage, and was given penicillin. 

The March 1954 examination for service separation was negative for any pertinent abnormality.  

On VA examination in December 1954 the Veteran reported not having received any treatment by a private physician.  On physical examination his skin and genitourinary system were normal.  

Records of the Mayo Clinic were received in April 2013 and show that a September 1998 needle biopsy revealed prostatic adenocarcinoma.  Records of the Mayo Clinic were received later in May 2013 and reflect that a September 1998 prostate biopsy revealed prostatic adenocarcinoma.  His continuing symptoms and treatment thereafter were recited.

Records of the Urology Specialists were received in May 2013 and show that in February 2008 the Veteran reported having stopped smoking 10 years ago, and he also now complained of back pain.  Other records of that facility show that his prostate cancer had been diagnosed in 1998.  In December 1998 it was noted that he was having a little bit of low back pain radiating down into the sciatic nerve distribution. On examinations in April and October 2012 and in April 2013, as to his peripheral circulation, there was no evidence of edema, cyanosis or distal hair loss.  No purpura was present.  He had normal capillary refill and no varicosities were present.  He was being treated with hormone therapy for his prostate cancer.   

VA clinical records include a VA record in August 2012 which noted that the Veteran had first been diagnosed with prostate cancer after he had an elevated "PSA" reading.  

VA CAPRI records entered into Virtual VA on December 14, 2012, consisting of 55 pages, shows that in July 2008 the Veteran stated that his concern was with having arthritis all over.  He complained of pain in the right knee and calf muscle, going on for 3-4 weeks, and nothing helped.  Also in July 2008 he reported that the toes of his right foot were numb and tingling, but this was just in the toes.  In March 2011 he was noted to have had prostate cancer, and he had multiple physical complaints, including right foot pain.  He felt that he had "no padding to his right forefoot."  On examination his pedal pulses were present, and there was no edema or cyanosis.  Also in March 2011 he complained of some arthritic changes and pain in both hands and feet.  Another clinical notation in March 2011 shows that X-rays revealed prominent arthritic changes throughout the lumbar spine, and that he sometimes had radicular symptoms into the right leg.  

VA CAPRI records entered into Virtual VA on December 14, 2012, consisting of 55 pages, also show that in August 2012 the Veteran was seen at a VA neurology clinic, and it was noted that he had been evaluated in August 2011, for headaches.  On examination strength was 5/5 and symmetric in the upper and lower extremities.  Sensation was normal to light touch and equal bilaterally.  Reflexes were 2/4 and symmetric bilaterally in upper and lower extremities.  As to coordination, he had normal finger to nose touch, bilaterally, and his gait appeared normal.  

On VA audiology examination in January 2013 it was reported that the Veteran's military occupational specialty (MOS) had been as part of an artillery unit, and he related that he had been a lineman and did field switchboard work during service.  He also reported a history of military noise exposure from working as a lineman, in artillery, in field switchboard work, and combat without hearing protection. However, the examiner noted that the STRs were negative for combat.  The Veteran stated that prostate cancer had been diagnosed in 1998, for which he took shots but he denied having had chemotherapy or radiation therapy.  

In VA Form 21-4138, Statement in Support of Claim, in January 2013 the Veteran reported that while serving in Korea his right foot was frostbitten.  He had never received proper gear for the cold and this contributed to his frostbite.  He had cared for the foot and it appeared normal but it did not have normal feeling.  It was numb or tingling at times.  He had been attached to a field artillery unit in Korea, serving as a wireman.  He had read that servicemen for Canada and Australia were being service-connected for herbicide exposure related diseases for service in Korea at the same time that the Veteran was stationed in Korea.  He now had prostate cancer.  

In February 2013 the Veteran wrote that he served in Korea from 1952 to 1953.  He had been seen at the Urology Specialists in 1998 and had then been given a biopsy and diagnosed with prostate cancer.  He also went to the Mayo Clinic for a second opinion, and it was confirmed.  He felt that the causes of his prostate cancer could be from "DDT" having been sprayed in "bunkers, bad water, rice patty contaminates etc."   

Also in the February 2013 correspondence the Veteran wrote that "[t]he Australian and Canadian governments both realize that the incidence of prostate cancer was higher for the Korean war vets and provided compensation for those who were 70 in 2003.  The Korean vet's have experienced between 13% and 23% higher concentration of cancer.  Reference (The Health Study 2005 Australian veterans of the Korean War)."  

In the Veteran's November 2013 Notice of Disagreement (NOD) he reported that in addition to inservice exposure to Agent Orange, he believed that it was pesticides that they had been doused with, as well as diseases which rats carried into bunkers, which had caused his prostate cancer.  Also, Australian and Canadian veterans that served in Korea when he did had a high incidence of cancer and were compensated by their countries.   

In the Veteran's January 2014 VA Form 9, he stated that he believed his prostate cancer was due to pesticides and "vermacides" as well as other pathogens.  He stated that this had been confirmed by research done by the Canadian and Australian governments.  As to his cold injury, he reported having been seen during service at an aid station but that nothing could be done at that time for his frostbite.  Later, when he returned stateside and was treated for his other (left) leg he was told that his right foot look good and to keep doing what he had been doing, which had been to keep the right foot warm.  

Principles of Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cancer, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service, prostate cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

38 C.F.R. § 3.307(a)(6)(iv) provides that: 

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See also 38 CFR 3.814(c)(2).  

38 C.F.R. § 3.814 pertains to compensation for children with spina bifida whose parent was exposed to herbicides in either Vietnam or Korea.  Specifically, 38 C.F.R. § 3.814(c)(2) provides that: 

For the purposes of this section, the term ''veteran with covered service in Korea'' means a person who served in the active military, naval, or air service in or near the Korean DMZ between September 1, 1967, and August 31, 1971, and who is determined by VA, in consultation with the Department of Defense, to have been exposed to an herbicide agent during such service. Exposure to an herbicide agent will be conceded if the veteran served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

Notwithstanding the presumptive provisions, service connection for claimed residuals of exposure to herbicides also may be established by showing that a disorder resulting in disability is, in fact, causally linked to the exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir.), citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.

When a Veteran has engaged in combat with the enemy VA shall accept satisfactory lay or other evidence of that a particular event occurred, if consistent with the circumstances, conditions or hardships of service, even if there is no official record of such event.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, competent evidence of a current disability and of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (noting that 38 U.S.C.A. § 1154(b) "does not create a statutory presumption that a combat Veteran's alleged disease or injury is service-connected").   However, in some circumstances the combat provision of 38 U.S.C.A. § 1154(b) may be used "to show [incurrence of chronic or permanent] disability itself [sic] while in service."  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

Where the SMRs are incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But, this does not lower threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  In other words, the legal standard for proving a claim is not lowered; rather, the obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the absence of some of the SMRs in a fire does not create an adverse-presumption rule.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Board acknowledges that the Veteran's service personnel records are unavailable and that it appears that not all of his STRs are of record.  Nevertheless, it is neither shown nor contended that he developed prostate cancer or symptoms thereof during his active service or within one year of his March 1954 discharge from active service.  In fact, it is not shown or contended that he developed prostate cancer until 1998, several decades after his discharge from service.  Also, his DD 214 does not reflect that he was awarded any decorations indicative of participation in combat.  

Here, the Veteran's service in Korea predates all covered time frames when herbicides were used in or near the Korean DMZ.  In other words, the use of herbicides in or near the Korean DMZ was only many years after the Veteran's service in Korea, and prostate cancer did not manifest until several decades after the termination of the Veteran's military service.  

The Board has considered the information provided that other countries provide benefits to servicemembers of such countries that served in Korea when the Veteran also served in Korea.  Nevertheless, the Board is bound by law and regulations governing claims for benefits based on United States military service and not the law and regulations of other countries.  

As to the theories that the Veteran's prostate cancer developed decades after his military service because he was exposed during service to vermin, e.g., rats, and pesticides used to control or eliminate such vermin, he has offered no supporting evidence corroborating these theories.  Thus, they remain no more than lay speculation as to a matter outside the scope of the knowledge, training, and education of a layperson.  See generally 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.159(a); and Jandreau v. Nicholson, at 1377 (Fed. Cir. 2007); Layno v. Brown, at 469 (1994); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); and Waters v. Shinseki, at 1278 (2010).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for prostate cancer and, so, there is no doubt to be favorable resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, at 53 (1990).  


ORDER

Service connection for prostate cancer is denied. 


REMAND

In the November 2015 Informal Hearing Presentation it was stated that additional evidence had been received by VA since the January 2014 Supplemental Statement of the Case (SSOC) which had not been considered by the RO.  Thus, remand was requested for initial RO consideration of this evidence and for a VA nexus examination.  

Unlike the claim for service connection for prostate cancer, the Veteran has stated that he was treated for frostbite during his military service in Korea.  Further, he has recently provided additional information as to the dates and places of such treatment.  Specifically, in February 2014 the Veteran executed a form providing information that he had been treated for frostbite and nerve damage from October 1952 to April 19, 1953, at the 37th Field Artillery Headquarters Battalion of the 2nd Division, in Korea. 

However, as yet there has been no additional attempt to locate such records.  

After the January 2014 SSOC, the Veteran was notified by RO letter of April 23, 2015, that his case was certified for appellate review on April 22, 2015 (which was done on April 22, 2015).  

Thereafter, and entered into VBMS on July 25, 2014, is a statement dated June 30, 2014 from M. B. L., of the Slayton Chiropractic Clinic, who rendered an opinion that the nerve damage to the Veteran's "toes was due to Frostbite [sic]."  

In October 2014 the Veteran's primary VA physician, M. R. D., MD., reported that he had been in Korea in 1951 through 1952, and in the winter of 1951-1952 he had had frostbite of all five (5) toes of the right foot.  He had not had frostbite of the left foot.  At that time the affected toes had been swollen and painful.  He reported having used Vitamins A and E for a couple of years.  He reported that his 2nd and 3rd toes had been numb since then, although they were no longer painful.  

However, neither of these medical opinions appears to be based on any physical examination findings and, also, neither addresses the matter of whether the Veteran now has symptoms of lumbosacral radiculopathy in the right lower extremity and, if so, whether such accounts for his neurologic complaints.  

In view of the unavailability of the service personnel records and the absence or loss of some of his STRs, as well as the recently received supporting medical statements, the Board is of the opinion that a further search for supporting STRs and obtaining records of the Slayton Chiropractic Clinic, is in order.  Also, he should be afforded a VA examination to determine whether he now has residuals of frostbite of the right foot of service origin.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The appropriate step(s) should be undertaken to search for any additional STRs that may exist as to the Veteran's reported inservice treatment for frostbite of the right foot.  

If necessary, contact the Veteran or his representative for any additional information which might be needed for a search for records of any inservice treatment for frostbite of the right foot.  

All efforts and steps taken should be duly recorded and made a part of the record and any additional STRs which may be located should be made a part of the record on appeal.  

2.  Take the appropriate steps to contact the Veteran and obtain information as to the inclusive dates of all treatment from the Slayton Chiropractic Clinic relative to frostbite of his right foot, as well as the current and complete address of the custodian of such records.  He should be requested to execute and return any release or authorization form needed to obtain those records.  If this is done, the appropriate step(s) should be taken to obtain such records and associate them with the record on appeal.  

3.  Afford the Veteran an appropriate examination to determine whether he now has residuals of frostbite of the right foot.  

All relevant clinical history and examination findings should be recorded.  The examiner should conduct any needed tests or studies, e.g., electrodiagnostic testing, if in the opinion of the examiner such is needed.  

The examiner should address what residuals, if any, would be expected to have resulted from any frostbite of the right foot which the Veteran alleges occurred during his active service.  

The examiner should also address whether the Veteran now has any such expected residuals of frostbite of the right foot.  

The examiner should also address whether the Veteran has any other pathology(ies) which might account for any abnormal physical findings, including either vascular or neurologic, of the right foot.  This should include expressing an opinion as to whether the Veteran now has lumbosacral radiculopathy which affects the right foot.  

If the Veteran has more than one form of pathology affecting the right foot, a discussion of each would be helpful in the adjudication of this case.  

4.  Then, if otherwise in order, the claim for service connection for residuals of frostbite of the right foot, to include numbness and tingling, should be readjudicated.  If the claim remains denied, issue the Veteran and his representative an SSOC and afford them the appropriate period of time within which to respond prior to returning the case to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


